PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/098,590
Filing Date: 2 Nov 2018
Appellant(s): BETZ et al.



__________________
Stephen Palan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 – 12, 14 and 16 – 17, 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, JR. et al. (Hereinafter Anderson) (US 20070046452).

As per claims, 11 and 20, Anderson discloses a method for feedback of a temperature setting of an air-conditioning device (See at least abstract), which has a plurality of airflow zones (See abstract), in a motor vehicle, the method comprising: 
determining which of the plurality of airflow zones is an active airflow zone, wherein the motor vehicle includes a plurality of lighting elements, each of the plurality of lighting elements 
wherein the airflow zones are subzones of zones of the air-conditioning device, wherein a temperature can be set individually and independently for each of the zones of the air- conditioning device, and wherein additional lighting elements are respectively assigned to each of the zones of the air-conditioning device (See at least paragraph 24 and Figure 1)
determining a temperature set for each of the active airflow zones (See at least paragraph 24; a temperature setting for vehicle. Figure 1 further teaches the vehicle has multiple air flow zones and sub-zones); and 
adjusting a light color of each lighting element assigned to each of the active airflow zones and of each additional lighting element assigned to the zones of the air- conditioning device to a light color corresponding to the temperature set for the active airflow zone assigned to the lighting element is and to the temperature set for the zones of the air-conditioning device assigned to the additional lighting element, respectively (See at least paragraph 9 and 24; via each airflow zones have assigned light source which emit lights based on the temperature set for the selected airflow zone. When temperature is adjusted, corresponding airflow zone will activate and light source assigned to the airflow zone will emit the light based on set temperature). 
Anderson discloses further discloses elements of claim 20 as recited below:
an air-conditioning device having a plurality of airflow zones (Figure 1); 
a plurality of lighting elements, each of which is respectively assigned to one of the plurality of airflow zones (Figure 1 – 2); and 


As per claim 12, Anderson further discloses element of: 
wherein the light color corresponding to the temperature set for one of the active airflow zones is a warm color when the temperature set for the one of the active airflow zones is in a warm temperature range that is above a neutral temperature, and the light color corresponding to the temperature set for one of the active airflow zones is a cool color when the temperature set for one of the active airflow zones is in a cool temperature range that is below the neutral temperature (See at least paragraph 9). 

As per claim 14, Anderson further discloses element of: 
wherein the lighting elements for which a light color is adjusted indicates for which area of the motor vehicle the temperature has been set (See at least paragraph 7 – 9). 

As per claim 16, Anderson discloses element of: 
wherein for all lighting elements not assigned to an active airflow zone, a neutral light color is set or a brightness is lowered, or all lighting elements not assigned to an active airflow zone are turned off (See at least paragraph 24).  

As per claim 17, Anderson further discloses element of: 


As per claim 19, Anderson further discloses element of: 
wherein each lighting element assigned to one of the plurality of airflow zones comprises a color filter (See at least paragraph 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Fraser (US 20170102163).

As per claim 13, Anderson discloses all the elements of the claimed invention but does not expressly disclose element of: 
wherein the warm temperature range is between 22°C and 27°C, the cold temperature range is between 16°C and 19°C, or a neutral temperature range is between 19°C and 22°C.  
Fraser teaches elements of:
wherein the warm temperature range is between 22°C and 27°C, the cold temperature range is between 16°C and 19°C, or a neutral temperature range is between 19°C and 22°C (See at least paragraph 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the warm temperature range is between 22°C and 27°C, the cold temperature range is between 16°C and 19°C, or a neutral temperature range is between 19°C and 22°C as taught by Fraser in the system of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Audi AG (Hereinafter Audi) (DE 102006030300).

As per claim 18, Anderson discloses all the elements of claimed invention but does not expressly disclose element of: 
wherein each lighting element assigned to one of the plurality of airflow zones comprises three different colored lighting elements.  
Audi teaches element of wherein each lighting element assigned to one of the plurality of airflow zones comprises three different colored lighting elements (See at least paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein each lighting element assigned to one of the plurality of airflow zones comprises three different colored lighting elements as taught by Audi in the system of Anderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21 and 23, Anderson discloses zones of driver zone and front passenger zone (See at least figure 1 and paragraph 14).
However, Anderson does not teaches the rear compartment zone.
Audi teaches element of the rear compartment zone (See at least paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the rear compartment zone as taught by Audi in the system of 

As per claim 22 and 24, Anderson discloses element of wherein the airflow zones comprise a front windshield or head zone, a center zone, and a foot zone (Figure 1 – 2 and paragraph 24).

(2) Response to Argument
The Applicant first argue, ”Anderson Discloses Four Lighting Alternatives But Does Not Disclose Any of These Alternatives Can be Used Together in a Single Embodiment.”
The Examiner respectfully disagrees. The portion which the Appellant points out (paragraph 18) and the portion cited by the Examiner (paragraph 9 and 24) teach elements of “adjusting a light color of each lighting element assigned to each of the active airflow zones and of each additional lighting element assigned to the zones of the air- conditioning device to a light color corresponding to the temperature set for the active airflow zone assigned to the lighting element is and to the temperature set for the zones of the air-conditioning device assigned to the additional lighting element.” Paragraph 18 discuss where the lighting element could be located and there are four different locations where the lighting element can be located as pointed by the Appellant. Paragraph 9 and 24 teach how the lighting elements adjust the color based on set temperature. Therefore, referring the reference as a whole, Anderson does teach claimed elements of  “adjusting a light color of each lighting element assigned to each of the active 

The Appellant further argues, “Anderson’s Variation Providing for Separate Driver and Passenger Temperature Controls Does not Involve Lighting Elements Assigned to the Active Airflow Zones and Additional Lighting Elements Assigned to Zones of the Air-Conditioning System” 
The Examiner respectfully disagrees. As reason stated above, paragraph 18 discuss where the lighting element could be located and as pointed by the Appellant, there are four different locations where the lighting element can be located. Furthermore in paragraph 9 and 24 teaches how the lighting elements adjust the color based on set temperature. Therefore, referring the reference as a whole, Anderson does teach claimed elements of  “adjusting a light color of each lighting element assigned to each of the active airflow zones and of each additional lighting element assigned to the zones of the air- conditioning device to a light color corresponding to the temperature set for the active airflow zone assigned to the lighting element is and to the 

The Appellant further argues, “Anderson’s Light Color is Based on the Sensed Temperature, Not the Set Temperature”
The Examiner respectfully disagrees. Anderson teaches having a set temperature and comparing the sensed temperature to the set temperature, so air conditioning or heater is blown through vent and the color adjusted accordingly. Without having a set temperature, it would impossible for the controller to determine which color should be shown when there is air blowing out at the vent. Therefore, Anderson clearly teaches set temperature and the light color changed based on the set temperature and sensed temperature.

The Appellant further argues, “The Combination of Anderson and Audi Does Not Disclose or Suggest an Air-Conditioning System Having A Rear Compartment Zone as Recited in Claims 21 and 23.”
The Examiner respectfully disagrees. In figure 2 and paragraph 15 of the Anderson clearly teaches rear vent that discharge air to rear passenger compartment. Audi was introduced to teach three different colored lighting elements. In view of Anderson, the claimed elements of claims 21 and 23 are clearly taught and the argument is found unpersuasive. 

Respectfully submitted,
/IG T AN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662



                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.